ROSEN & ASSOCIATES, P.C.
Counsel to the Debtor and Debtor in Possession
747 Third Avenue
New York, NY 10017-2803
(212) 223-1100
Sanford P. Rosen


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re:

 Robert Francis Xavier Sillerman                          Chapter 11

 aka Robert F.X. Sillerman,
 aka Robert F. Sillerman,                                 Case No. 17-13633 (MKV)
 aka Robert X. Sillerman,
                                Debtor.


                      CERTIFICATE OF ELECTRONIC SERVICE
                               Debtor.
               The undersigned, under penalty of perjury, hereby certifies as follows:

               I am over 18 years of age, reside in Bronx, New York and I am not a party to this

proceeding.

               On June 26, 2019, I served the First Monthly Statement of Fees and Expenses of

Rosen & Associates, P.C., Counsel to the Debtor and Debtor in Possession, for the Period March

1, 2019 through March 31, 2019 [Docket No. 354] upon the parties whose names and email

addresses are set forth on the service list annexed hereto by emailing the same to such parties at

their respective email addresses.

Dated: New York, New York
       June 26, 2019

                                                         /s/ Carrie L. Manganiello
                                                             Carrie L. Manganiello
                                      Service List

Robert F.X. Sillerman                          Hinckley Allen
151 E. 72nd Street                             28 State Street
New York, NY 10021                             Boston, MA 02109
fxrfxs@gmail.com                               Attn.: Jennifer V. Doran, Esq.
                                               jdoran@hinckleyallen.com
Office of the United States Trustee
201 Varick Street, Suite 1006                  Meyer, Suozzi, English & Klein, P.C.
New York, NY 10014                             990 Stewart Avenue, Suite 300
Attn.: Richard Morrissey, Esq.                 P.O. Box 9194
Richard.Morrissey@usdoj.gov                    Garden City, NY 11530
                                               Attn.: Thomas R. Slome, Esq.
ID Wheel (FL) LLC                              tslome@msek.com
c/o W.P. Carey Inc.                            Jil Mazer-Marino, Esq.
50 Rockefeller Plaza                           jmazermarino@msek.com
New York, NY 10020
Attn.: Christopher Hayes, Executive            RSR Consulting, LLC
Director                                       1330 Avenue of the Americas, 23rd Fl.
chayes@wpcarey.com                             New York, NY 10019
                                               Attn: Robert S. Rosenfeld
VistaJet US, Inc.                              rsrosenfeld@rsrconsultingllc.com
20 Wooster Street, 6th Floor
New York, NY 10012
Attn.: Christopher Kulawik
Christopher.Kulawik@vistajet.com
Lauren Amato, Billing Coordinator
Lauren.Amato@vistajet.com

Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
Attn.: Alan J. Lipkin, Esq.
alipkin@willkie.com

Hinckley Allen
30 South Pearl Street, Suite 901
Albany, NY 12207
Attn.: Christopher V. Fenlon, Esq.
cfenlon@hinckleyallen.com




                                           2
